Grant, J.
(after stating the facts). It is the well-established rule that the rigorous liability of a railroad company as a common carrier ceases when the passenger’s trunk has reached its destination, and been placed upon its platform ready for delivery, and a reasonable opportunity given to take it away. After reasonable opportunity has been given the passenger to take it away, the company, according to many authorities, is liable only as warehouseman, bound to the exercise of ordinary care. Was the defendant in this case such a bailee, or a gratui*48tous bailee, liable only for gross negligence? Plaintiff was not a passenger, and did not intend to be a passenger, on the train with his baggage, or for some time thereafter, if ever. He was not a passenger over the defendant’s road until more than four months had elapsed. He had not used his ticket when the case was tried in the justice’s court, but had used it shortly before it was tried in the circuit. Baggage implies a passenger who intends to go upon the train with his baggage, and receive it upon the arrival of the train at the end of the journey. For his own convenience, plaintiff purchased a ticket for the sole-purpose of deceiving the railroad company into the belief that he intended to be a passenger, entitled to have carried with him the usual amount of baggage. His contract was that of a passenger. He intended to go to his destination by his private conveyance, and there present his check and obtain his baggage. This he did, and, withotft having heen a passenger, asks the same protection as if he had been one. If he had sold the ticket (which he might have done) to another passenger, he would stand in no different light from that in which he does now. So that the question is presented: May a passenger purchase' a ticket, check his baggage, sell the ticket, and then stand in the position of a bona fide passenger upon the road ? Counsel cite no authority the parallel of this, and our knowledge of the counsel leads us to conclude that they have made a careful research, and are unable to find any. My own examination of the authorities fails to find a parallel case.
The defendant was not in fault in checking the baggage. Its agent, the baggage master, was justified in assuming that the plaintiff intended to accompany his baggage upon the next train A baggage master has no authority or right to check baggage for any other than a passenger. If, therefore, plaintiff had disclosed to the baggage master the actual situation, he would' have been refused a check.
In a case of lihel against a boat for a loss of baggage, *49the libelant had taken passage on the boat from Antwerp to New York. The vessel left before the arrival at Antwerp of the goods, which consisted of ten packages and one basket, and it became necessary to send them by another vessel. On their arrival, two trunks and the basket could not be found. The ground of defense was that the goods were shipped on a passenger ship as personal baggage belonging to the passenger, and, as she did not take passage on hoard the ship, and pay the fare, which would include compensation for the usual baggage, no compensation was paid, and the ship was entitled to none, and therefore the master was a gratuitous bailee, responsible only for gross negligence. The court held that, where a passenger accompanies his baggage, the fare includes compensation for its transportation; if, however, he does not accompany it, the carrier may demand compensation in advance, or upon delivery, relying on his lien or the personal responsibility of the owner. The Elvira Harbeck, 2 Blatchf. 336 (Fed. Gas. No. 4,424).
In Wilson v. Railway Co., 56 Me. 60 (96 Am. Dec. 435), it is said, “It is implied in the contract that the baggage and the passenger go'together.”
Redfield says that the receipt and carriage of baggagev are incidental to passenger transportation, and that the agents of railroad companies have no authority to receive baggage to carry upon any other basis. 2 Redf. R. R. § 171; Hutch. Carr. § 702.
Where a passenger had arrived at her destination, had left the cars, taken her baggage into her possession, and immediately left it in the baggage room for a few hours, it was held that the company was a gratuitous bailee, liable only for gross negligence. Minor v. Railway Co., 19 Wis. 40 (88 Am. Dec. 670).
See, also, Hodkinson v. Railway Co., 14 Q. B. Div. 228.
We must not be understood as holding that it is absolutely necessary for the passenger to go upon the same *50train with his baggage in order to entitle him to have his baggage taken care of at his destination by the railroad company as a warehouseman. Where the passenger purchased his ticket with the bona fide intention to use it, but, without fault upon his part, did not accompany it, but went upon a following train, a different case is presented.
We conclude that plaintiff was not a passenger; that the defendant was a gratuitous bailee, and was not guilty of gross negligence; and that, therefore, plaintiff could not recover.
Judgment reversed, and no new trial ordered.
The other Justices concurred.